Exhibit 10.8

FORTIVE CORPORATION

2016 EXECUTIVE INCENTIVE COMPENSATION PLAN

Effective as of July 2, 2016

 

PURPOSE    Fortive Corporation, a Delaware corporation (the “Company”), wishes
to motivate, reward, and retain executive officers of the Company and its
subsidiaries. To further these objectives, the Company hereby sets forth this
Fortive Corporation 2016 Executive Incentive Compensation Plan (the “Plan”),
effective as of July 2, 2016, to provide participants with performance-based
bonus awards (“Awards”), in accordance with Section 162(m) (“Section 162(m)”) of
the Internal Revenue Code of 1986 (the “Code”). (All references to Section
162(m) or any other Code provision include successor provisions, related
regulations, and amendments.) PARTICIPANTS    The Participants in the Plan shall
be the Executive Officers of the Company.    Executive Officer has the meaning
set forth in Rule 3b-7 issued under the Securities Exchange Act of 1934, as
amended from time to time, and anyone else the Committee determines to treat as
an Executive Officer for purposes of this Plan. ADMINISTRATOR    The Plan’s
Administrator will be the Compensation Committee (the “Committee”) of the Board
of Directors (the “Board”) of the Company.    The Committee will include two or
more members, each of whom qualifies as an “outside director” within the meaning
of Section 162(m), and those outside directors will have exclusive authority
under this Plan to make Awards and determine the attainment of Performance
Goals. The Committee may satisfy this requirement through (i) providing that
persons who are not “outside directors” cannot vote on an issue, (ii) allowing
those persons to abstain from voting, or (iii) creating a subcommittee of
qualifying outside directors to take action with respect to this Plan. If a
Committee member intended to qualify as an outside director does not in fact so
qualify, the mere fact of such nonqualification will not invalidate the payment
of any Award or other action by the Committee under the Plan that was otherwise
valid under the Plan.    The Committee is responsible for the general operation
and administration of the Plan and for carrying out its provisions and has full
discretion in interpreting and administering the provisions of the Plan. Subject
to the express provisions of the Plan, the Committee may exercise such powers
and authority of the Board as the Committee may find necessary or appropriate to
carry out its functions. The Committee intends to exercise its powers under the
Plan in a manner that preserves the Company’s Federal income tax deduction for
payments made under the Plan, in accordance with the requirements of
Section 162(m), to the maximum practical extent.



--------------------------------------------------------------------------------

GENERAL RESPONSIBILITIES OF THE COMMITTEE    Subject to the terms of the Plan,
for each Performance Period the Committee will:   

•    establish each Participant’s potential Award,

  

•    define Performance Goals and other Award terms and conditions for each
Participant,

  

•    determine and certify in writing the Award amounts earned, based on actual
performance as compared to the Performance Goals,

  

•    determine and make permitted Negative Discretion Adjustments to Awards
otherwise earned, and

  

•    decide whether, under what circumstances, and subject to what terms, Awards
will be paid on a deferred basis (including automatic deferrals at the
Committee’s election or elective deferrals at the election of Participants).

   Unless the Plan otherwise expressly provides, all designations,
determinations, interpretations, and other decisions made under or with respect
to the Plan and all Awards made under the Plan are within the sole and absolute
discretion of the Committee and will be final, conclusive and binding on all
persons, including the Company, Participants, and Beneficiaries or other persons
having or claiming any rights under the Plan. AWARDS    For any single
Performance Period, the amount payable to a Participant for such Performance
Period shall equal the lesser of (i) ten million dollars ($10,000,000.00)
(pro-rated for any Performance Period of less than 12 months), or (ii) the
amount earned pursuant to the Performance Goals and other Award terms and
conditions established by the Committee with respect to such Performance Period;
in each case, subject to any further Negative Discretion Adjustments as the
Committee may determine. The Committee will establish each Participant’s
potential Award, including the applicable Performance Goals and related terms
and conditions, for each Performance Period within the Applicable Period. A
Participant’s potential Award may be expressed in dollars or may be based on a
formula that is consistent with the provisions of the Plan. PERFORMANCE PERIOD
   A Performance Period is a period for which Performance Goals are set and
during which performance is to be measured to determine whether a Participant is
entitled to payment of an Award under the Plan. A Performance Period may
coincide with one or more complete or partial calendar or fiscal years of the
Company. Performance Periods may be of varying and overlapping durations. Any
Performance Period shall be at least 12 months in duration except as otherwise
permitted by Section 162(m). Unless otherwise designated by the Committee, the
Performance Period will be based on the calendar year. PERFORMANCE GOALS    The
Committee will have the authority to establish and administer Performance Goals
with respect to such Awards as it considers appropriate, which Performance Goals
must be satisfied, as the Committee specifies, before a Participant receives an
Award.

 

2



--------------------------------------------------------------------------------

   Performance Goals will be based exclusively on any one of, or a combination
of, the following performance-based measures determined based on the Company and
its subsidiaries on a group-wide basis or on the basis of subsidiary, platform,
division, operating unit and/or other business unit results (subject to the
Committee’s exercise of negative discretion):   

•    earnings per share (on a fully diluted or other basis);

 

•    stock price targets or stock price maintenance;

 

•    total shareholder return;

 

•    return on capital, return on invested capital or return on equity;

 

•    pretax or after-tax net income;

 

•    working capital;

 

•    earnings before interest and taxes;

 

•    earnings before interest, taxes, depreciation, and amortization (EBITDA);

 

•    operating income;

 

•    free cash flow;

 

•    cash flow;

 

•    revenue or core revenue;

 

•    gross profit margin;

 

•    operating profit margin, gross or operating margin improvement or core
operating margin improvement; or

 

•    strategic business criteria, consisting of one or more objectives based on
meeting specified revenue, market penetration, market share or geographic
business expansion goals, cost targets, or objective goals relating to
acquisitions or divestitures.

   The Committee shall determine whether such Performance Goals are attained,
and such determination will be final and conclusive. Each Performance Goal may
be expressed in absolute and/or relative terms or ratios and may be based on or
use comparisons with internal targets, the past performance of the Company
(including the performance of one or more subsidiaries, platforms, divisions,
operating units and/or other business units) and/or the past or current
performance of unrelated companies. Without limiting the foregoing, in the case
of earnings-based measures, Performance Goals may use comparisons relating to
capital (including, but not limited to, the cost of capital), cash flow, free
cash flow, shareholders’ equity, shares outstanding, assets and/or net assets.

 

3



--------------------------------------------------------------------------------

   The measures used in setting Performance Goals under the Plan for any given
Performance Period will, to the extent applicable, be determined in accordance
with generally accepted accounting principles (“GAAP”) and in a manner
consistent with the methods used in the Company’s audited financial statements,
but the Performance Goals will be determined without regard to (1) unusual or
infrequently occurring items in accordance with GAAP, (2) the impact of any
change in accounting principles that occurs during the Performance Period (or
that occurred during any period that the Performance Period is being compared
to) and the cumulative effect thereof (provided that the Committee may (as
specified by the Committee within the Applicable Period) either apply the
changed accounting principle to all periods referenced in the Award, or exclude
the changed accounting principle from all periods referenced in the Award),
(3) goodwill and other intangible impairment charges, (4) gains or charges
associated with discontinued operations or with the obtaining or losing control
of a business, (5) gains or charges related to the sale or impairment of assets,
(6) (i) all transaction costs directly related to acquisitions, (ii) all
restructuring charges directly related to acquisitions and incurred within two
years of the acquisition date, (iii) all charges and gains arising from the
resolution of acquisition-related contingent liabilities identified as of the
acquisition date, and (iv) all other charges directly related to acquisitions
and incurred within two years of the acquisition date, (7) the impact of any
discrete income tax charges or benefits identified during the Performance Period
(or during any period that the Performance Period is being compared to), and
(8) other objective income, expense, asset, liability and/or cash flow
adjustments as may be consistent with the purposes of the Performance Goals set
for the given Performance Period and specified by the Committee within the
Applicable Period, which may include adjustments that would cause one or more of
the Performance Goals to be considered “non-GAAP financial measures” under rules
promulgated by the Securities and Exchange Commission; provided, that with
respect to the gains and charges referred to in sections (3), (4), (5),
(6)(iii), 6(iv) and (7), only gains or charges that individually or as part of a
series of related items exceed $10 million in aggregate during the Performance
Period and any period that the Performance Period is being compared to are
excluded; and provided further that the Committee in its sole discretion and
within the Applicable Period may determine that any or all of the carve-outs
described in subsections (1) through (7) shall not be excluded from the measures
used to determine the Performance Goals for a particular Performance Period or
shall be modified, and/or may determine to exclude other items from such
measures for such Performance Period.    In all cases, Performance Goals are
intended to be set in a manner that will satisfy any applicable requirements
under Treas. Reg. Sec. 1.162-27(e)(2) (as amended from time to time). Subject to
any amendment to such regulation, such requirements include requirements that
achieving Performance Goals be “substantially uncertain” at the time that they
are established, that Performance Goals be defined in such a way that a third
party with knowledge of the relevant facts could determine whether and to what
extent the Goals have been met, and such a third party could determine the
maximum amount of the resulting Award payable (subject to the Committee’s right
to make Negative Discretion Adjustments).

 

4



--------------------------------------------------------------------------------

   The Applicable Period with respect to any Performance Period for an Award
means a period beginning on or before the first day of the Performance Period
and ending no later than the earlier of (i) the 90th day of the Performance
Period or (ii) the date on which 25% of the Performance Period has been
completed.    Any action required under the Plan to be taken within the
Applicable Period may be taken at a later date only if the provisions of
Section 162(m) or the regulations thereunder are modified, or are interpreted by
the Internal Revenue Service, to permit such later date. In such event, the
definition of the Applicable Period under this Plan will be deemed to be amended
accordingly. PAYMENT OF AWARDS    Subject to the limitations set forth in this
section and unless otherwise determined by the Committee, Awards determined
under the Plan for a Performance Period will be paid to Participants either (i)
in cash or (ii) in shares or equity-based awards under the Company’s 2016 Stock
Incentive Plan or any successor thereto, in each case no earlier than the
January 1st and no later than the March 15th of the calendar year following the
end of the Performance Period to which the Awards apply, unless deferred
pursuant to the Plan. CERTIFICATION    No Award will be paid unless and until
the Committee has certified in the manner prescribed under applicable
regulations the extent to which the Performance Goals for the Performance Period
have been attained and has made and exercised its decisions regarding the extent
of any Negative Discretion Adjustment of Awards for Participants for the
Performance Period. DEFERRAL    All or any portion of the Award for any given
Performance Period may be deferred under the Fortive Corporation Executive
Deferred Incentive Program. CONTINUED EMPLOYMENT    The Committee may require
that Participants for a Performance Period must still be employed as of the end
of the Performance Period and/or as of the later date that the Awards for the
Performance Period are communicated or paid to be eligible for an Award for the
Performance Period. Any such requirement must be established and announced
within the Applicable Period, and may be subject to such exceptions as the
Committee may specify within the Applicable Period. FORFEITURE OR PRORATION   
Within the Applicable Period and subject to the Committee certification required
for payment of Awards, the Committee may adopt such forfeiture, proration, or
other rules as it deems appropriate, in its sole and absolute discretion,
regarding the impact on Awards of a Participant’s death, Disability or other
events or situations determined by the Committee to constitute an appropriate
exception to attainment of any Performance Goal for purposes of Treas. Reg. Sec.
1.162-27(e)(2) (as amended from time to time).    A Participant shall be
considered to have a Disability if the Participant (i) is unable to engage in
any substantial gainful activity by reason of any medically determinable
physical or mental impairment which can be expected to result in death or that
has lasted or can be expected to last for a continuous period of not less than
12 months, or (ii) is, by reason of any medically determinable physical or
mental impairment which can be expected to result in death or that has lasted or
can be

 

5



--------------------------------------------------------------------------------

   expected to last for a continuous period of not less than 12 months,
receiving income replacement benefits for a period of not less than 3 months
under an accident and health plan covering employees of the Participant’s
employer. NEGATIVE DISCRETION ADJUSTMENTS    The Committee’s powers include the
power to make Negative Discretion Adjustments, which are adjustments that
eliminate or reduce (but not increase) an Award otherwise payable to a
Participant for a Performance Period. No Negative Discretion Adjustment may
cause an Award to fail to qualify as “performance based compensation” under
Section 162(m). OTHER PLANS    A Participant in this Plan may not also
participate in the Company’s general bonus plans during any Performance Period
if such participation would cause an Award under this Plan to fail to qualify as
“performance based” under Section 162(m).    Awards will not be treated as
compensation for purposes of any other compensation or benefit plan, program, or
arrangement of the Company or any subsidiary unless and except to the extent
that the Board or the Committee determines in writing.    Neither the adoption
of this Plan nor the submission of the Plan to the Company’s shareholders for
approval will be construed as limiting the power of the Board or the Committee
to adopt such other cash or equity incentive arrangements as either may
otherwise deem appropriate. LEGAL COMPLIANCE    The Company will not make
payments of Awards until all applicable requirements imposed by Federal, state
and foreign laws, rules, and regulations, and by any applicable regulatory
agencies, have been fully met. No provision in the Plan or action taken under it
authorizes any action that applicable laws otherwise prohibit.    The Plan is
intended to conform with all provisions of Section 162(m) and Treas. Reg.
§ 1.162-27 to the extent necessary to allow the Company a Federal income tax
deduction for Awards as “qualified performance-based compensation.”   
Notwithstanding anything in the Plan to the contrary, the Committee will
administer the Plan, and Awards may be granted and paid, only in a manner that
conforms to such laws, rules, and regulations. To the extent permitted by
applicable law, the Plan will be treated as amended to the extent necessary to
conform to such laws, rules, and regulations. TAX WITHHOLDING    The Company may
make all appropriate provisions for the withholding of Federal, state, foreign
and local taxes imposed with respect to Awards, which provisions may vary with
the time and manner of payment. NONTRANSFER OF RIGHTS    Except as and to the
extent the law requires, or as the Plan expressly provides, a Participant’s
rights under the Plan may not be assigned, pledged, or otherwise transferred in
any way, whether by operation of law or otherwise or through any legal or
equitable proceedings (including bankruptcy), by the Participant to any person.

 

6



--------------------------------------------------------------------------------

AMENDMENT OR TERMINATION OF PLAN    Subject to the limitations set forth in this
section, the Board may amend, suspend, or terminate the Plan at any time,
without the consent of the Participants or their Beneficiaries.    The Board or
the Committee may make any amendments necessary to comply with applicable
regulatory requirements, including Section 162(m) and regulations thereunder.   
The Board must submit any Plan amendment to the Company’s shareholders for their
approval if and to the extent such approval is required under Section 162(m).
LIMITATIONS ON LIABILITY    No member of the Committee and no other individual
acting as a director, officer, other employee or agent of the Company will be
liable to any Participant, former Participant, spouse, Beneficiary, or any other
person or entity for any claim, loss, liability, or expense incurred in
connection with the Plan. No member of the Committee will be liable for any
action or determination (including, but limited to, any decision not to act)
made in good faith with respect to the Plan or any Award under the Plan.
NO EMPLOYMENT CONTRACT    Nothing contained in this Plan constitutes an
employment contract between the Company and the Participants. The Plan does not
give any Participant any right to be retained in the Company’s employ, nor does
it enlarge or diminish the Company’s right to end the Participant’s employment
or other relationship with the Company. APPLICABLE LAW    The laws of the State
of Delaware (other than its choice of law provisions) govern this Plan and its
interpretation. DURATION OF THE PLAN    The Plan will remain effective until
terminated by the Board, provided, however, that the continued effectiveness of
the Plan will be subject to the approval of the Company’s shareholders at such
times and in such manner as Section 162(m) may require. DISCLOSURE/APPROVAL   
The specific terms of the Plan, including the class of employees eligible to be
Participants, the Performance Goals, and the terms of payment of Awards, must be
disclosed to and approved by the shareholders to the extent Section 162(m)
requires. CODE SECTION 409A REQUIREMENTS    The Plan as well as payments under
the Plan are intended to be exempt from or, to the extent subject thereto, to
comply with, Section 409A of the Code (“Section 409A”), and, accordingly, to the
maximum extent permitted, the Plan shall be interpreted in accordance therewith.
Notwithstanding anything contained in the Plan to the contrary, to the extent
required to avoid accelerated taxation and/or tax penalties under Section 409A,
a Participant shall not be considered to have terminated employment or service
with the Company for purposes of the Plan until the Participant would be
considered to have incurred a “separation from service” from the Company and its
affiliates within the meaning of Section 409A. Any payments described in the
Plan that are due within the “short term deferral period” as defined in Section
409A shall not be treated as deferred compensation unless applicable law
requires otherwise. Notwithstanding anything to the contrary in the Plan, to the
extent that any Awards (or any other amounts payable under any plan, program or
arrangement of the Company or any of its Affiliates) are payable upon a
separation from service and such payment would result in the imposition of any
individual tax and

 

7



--------------------------------------------------------------------------------

   penalty interest charges imposed under Section 409A, the settlement and
payment of such awards (or other amounts) shall instead be made on the first
business day after the date that is six months following such separation from
service (or death, if earlier). Each amount to be paid or benefit to be provided
under the Plan shall be construed as a separate identified payment for purposes
of Section 409A. The Company makes no representation that any or all of the
payments or benefits described in the Plan will be exempt from or comply with
Section 409A and makes no undertaking to preclude Section 409A from applying to
any such payment. Each Participant shall be solely responsible for the payment
of any taxes and penalties incurred under Section 409A. RECOUPMENT    Any Award
awarded under the Plan is subject to the terms of the Fortive Corporation
Recoupment Policy in the form approved by the Committee (a copy of the
Recoupment Policy as it exists from time to time is available on the Company’s
internal website) and to the terms required by applicable law.

 

8